 

 

AO 245B (Rev. 05/]5/2018) Judg'ment in a Criminal Petty Case (Moditied) Page l of [

UNITED STATES DISTRICT COURT
soUTHERN DIsTRiCT or CALIFoRNlA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Committed On or After November l, 1987)
SALVADOR ALCANTAR_VACA CaS€ Nlll]]b€l'f lSCR4983 -KSC
FEDERAL DEFENDERS

 

Defendam ’s Atfc)rh‘ey

REGISTRATION NO. 27606298
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding Information

 

|:l was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs!
8:1325 _ IMPROPER ENTRY BY AN ALIEN (Misdemeanor) 1

E The defendant has been found not guilty on count(s)
|Z Count(g) UNDERLYING INFORMATION dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
6 MONTHS

Assessment: $10 WAIVED
K| Fine: WAIVED

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

2/12/2019
Date oflmposition of Sentence

 

 

 

 

Ho o'RABLE KAREN s. CRAWFORD
FEB 1 2 2019 UNITED sTATEs MAGISTRATE JUDGE

 

 

 

 

CL_ERK. U`S. [l|STRiCT CC)URT
SOUTHEH.N D|STRFCT GF CF\L!F()F?N|£`¢
B`t [JE_PUTY

 

 

 

 

